Title: To Thomas Jefferson from William H. Cabell, 7 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Augt. 7. 1807
                        
                        I enclose for your perusal the only letters I have received from Norfolk since those forwarded to you by Mr.
                            Coles—My letter by him was written in very great haste, and amidst much interruption, and since reflecting more maturely
                            on the subject, I find that Mr. Tazewell has not, in his construction of my letters on the subject of intercourse,
                            differed so widely from what was intended, as I at first supposed—The principal difference is that he supposes no case whatever can exist in which a communication between the Squadron &
                            the Consul can be allowed, even when attended by a flag, & altho our commander might think there was no impropriety in
                            the communication. But I may be mistaken in attributing this construction to him, for I sent you all the papers by Mr.
                            Coles who was in a hurry to be off, shortly after I had received them, & before I could have them copied—I have
                            therefore declined giving any farther instructions or explanations on this point until I shall again hear from Norfolk. You
                            will perceive that General Mathews is collecting evidence, & proceeding in the demand of our fellow Citizens, and also
                            of the Slaves kept on board the Squadron—I have heard nothing more of the Columbine—
                        I received by the last nights mail a letter from the Secretary at War, urging the encouragement “of such
                            volunteer associations as are contemplated & authorized by the Act of Congress passed the 24th. day of April last,” (I
                            presume he meant February) “and when organized to be received as a part of the quota of Militia recently required from
                            this State—It has been proposed as the best mean of encouraging such associations, to grant commissions to the officers,
                            before the associations are formed, by way of enabling them to enlist the privates with more facility and certainty. I
                            have no doubt this mode would produce the most happy effects; but doubts are entertained as to the power of the Executive
                            to adopt such a measure—Does not the Act of Congress contemplate the association to be formed before the Commissions can
                            issue, even to Captains of companies; & if the Volunteers propose
                            to tender themselves, not as a part of the Requisition, but simply under the Act of February last, ought they not to be
                            accepted by the President before the Commissions can issue—These remarks apply to officers of every grade. But there are
                            others which apply exclusively to those above the rank of Captain—The officers are to be appointed in the manner
                            prescribed by law in the several states—It is well known that according to the laws of this State, the Executive cannot
                            appoint Majors or Colonels but to Battalions or Regiments actually existing. Does the Act of Congress give them greater
                            authority in the case of Volunteers—Besides, the organization of the Volunteer Companies into Battalions Regiments
                            &c belongs exclusively to the President, and until that organization shall be announced to the Executive, would it
                            not be premature on them to appoint the Majors & Colonels—It is true that this last remark does not apply to those
                            volunteer companies that are to be accepted as part of the requisition from this State, because as to them, the power of
                            organization is transferred to the Executive. But there are some gentlemen who do not wish to be considered as part of the
                            requisition, but contemplate raising a force over and above it, to be tendered to you under the Act of February, and are
                            anxious to obtain even Majors & Colonels commissions before a man is raised. Does not the remark apply with great force
                            to them—I should not have troubled you with a perusal of these doubts, had I not received, from the Secretary at war, the
                            letter before mentioned, and had I not conceived the system of volunteering would be greatly promoted by the exercise of
                            the power which I fear is not given to us—Would it be presuming too much on your goodness, or imposing too much on
                            your time to ask your opinion on this subject—It will be considered as confidential. But if you have to it an objection
                            of any kind, I pray you to excuse the liberty I have taken; & consider the request as not having been made—
                  I am with
                            the highest respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    